Harvey Wyncoop was convicted in the county court of Oklahoma county of the crime of unlawfully conveying five half-pint bottles of liquor from near the corner of California avenue and Walker street to a point on south Hudson street in the city of Oklahoma City, his punishment being fixed at a fine of $100 and imprisonment in the county jail for a period of 60 days.
The evidence showed that the defendant was seen to walk from a point on California avenue near Walker street in Oklahoma City to a point on south Hudson street between Grand and California avenue, at which latter place he was intercepted and arrested Five half-pints of whisky were found concealed upon his person in five different pockets of his clothing. No defense was interposed in behalf of the defendant
The grounds relied upon for a reversal are purely technical and without substantial merit. The attorneys who represent the plaintiff in error in this court did not defend him in the lower court.
After a careful consideration of the grounds urged for reversal, it is the opinion of this court that the guilt of the defendant is established beyond question of a doubt, and that there is no merit in the contentions urged for reversal.
The judgment of conviction is accordingly affirmed.